FILED
                                                                                                                 15-0027
                                                                                                                 1/15/2015 10:53:48 AM
                                                                                                                 tex-3778675
                                                                                                                 SUPREME COURT OF TEXAS
                                                                                                                         Bryan Rutherford
                                                                                                                 BLAKE A. HAWTHORNE, CLERK
                                                                                                                          214.651.3305
                                                                                                        brutherford@macdonalddevin.com




                                                         14 January 2015


          Blake A. Hawthorne, Clerk                                                                            Via eFiling
          The Supreme Court of Texas
          P.O. Box 12248
          Austin, Texas 78711

                   Re:      Cause no. 15-0027; Cresson SWD Services, L.P. and DJ Pulling, P.C.
                            v. Basic Energy Services, L.P.

          Dear Mr. Hawthorne:

                Pursuant to Texas Rule of Appellate Procedure, Basic Energy Services, L.P.
          waives the filing of a response to the Petition for Review in this case, unless
          requested by the Court.

                                                                Sincerely,




                                                                Bryan Rutherford


          866388.1     372.603


          cc via eService:
                 Billy W. Boone
                 P.O. Box 2797
                 Abilene, Texas 79604-2797

                   Richard Ward
                   6860 N. Dallas Parkway, Suite 200
                   Plano, Texas 75204




3800 Renaissance Tower ▪ 1201 Elm Street ▪ Dallas, Texas 75270 ▪ Telephone: 214.744.3300 ▪ Facsimile: 214.747.0942 ▪ www.macdonalddevin.com